        Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


SARA BREZINSKI, individually and on        :      CIVIL ACTION NO.
behalf of all others similarly situated,   :      2:20-cv-04939
                                           :
                     Plaintiff,            :
       v.                                  :
                                           :
WIDENER UNIVERSITY,                        :
                                           :
                     Defendant.            :


                                           ORDER

       AND NOW, this _______ day of _________, 2021, upon consideration of Defendant’s

Motion for Protective Order, and any response thereto, it is hereby ORDERED and DECREED

that said Motion for Protective Order is GRANTED. Plaintiff is hereby prohibited from deposing

President Julie E. Wollman, Ph.D.

                                           BY THE COURT:


                                           _________________________________
                                                                         J.
         Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 2 of 16




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


SARA BREZINSKI, individually and on            :       CIVIL ACTION NO.
behalf of all others similarly situated,       :       2:20-cv-04939
                                               :
                       Plaintiff,              :
       v.                                      :
                                               :
WIDENER UNIVERSITY,                            :
                                               :
                       Defendant.              :


      DEFENDANT’S MOTION FOR PROTECTIVE ORDER PROHIBITING THE
           DEPOSITION OF PRESIDENT JULIE E. WOLLMAN, PH.D.

       Defendant, Widener University (“the University” or “Defendant”), by and through its

undersigned counsel, hereby respectfully requests that this Court enter a protective order pursuant

to Federal Rule of Civil Procedure 26 prohibiting Plaintiff from deposing Widener University

President Julie E. Wollman, Ph.D., and in support hereof avers as follows:

       1.      Plaintiff filed her Complaint on October 6, 2020 alleging, inter alia, breach of

contract, and seeking tuition and fee refunds due to the University’s campus closure and pivot to

remote learning during the Spring 2020 Semester as a result of the COVID-19 pandemic and

mandates issued by federal, state, and local officials.

       2.      On November 30, 2020, the University filed a Motion to Dismiss Plaintiff’s

Complaint. That Motion is pending before this Court.1




1
  Plaintiff’s Complaint is one of many filed against institutions of higher education that seek tuition
and fee refunds. To date, 29 of these actions have been dismissed in their entirety by courts across
the country, including Brooke Ryan, individually and on behalf of all others similarly situated, v.
Temple University, 5:20-cv-02164-JMG (Gallagher, J.) in the Eastern District of Pennsylvania,
and Claire Hickey, et al., on behalf of themselves and all others similarly situated, v. University of
Pittsburgh, 2:20-cv-690 (Stickman, IV, J.) in the Western District of Pennsylvania.
                                                   1
         Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 3 of 16




       3.      In accordance with this Court’s Amended Scheduling Order dated August 3, 2021,

the parties have engaged in paper discovery.2

       4.      On July 29, 2021, presumably upon review of the University’s produced

documents, Plaintiff’s counsel provided the names of several University administrators and/or

employees whose depositions Plaintiff intends to notice for depositions. See July 29, 2021 email

correspondence from Plaintiff’s counsel, a true and correct copy of which is attached hereto as

Exhibit “A”.

       5.      Among the University administrators and employees listed for deposition are:

Christian Johnson, former Dean of the Widener University Commonwealth Law School; Thomas

Malloy, Associate Vice President Enrollment Management; Joanne Keating, Associate Vice

President Learning and Client Experiences; Kathryn Herschede, Vice President for Strategic

Initiatives and Chief of Staff; and Gregory Potter, Associate Vice President for University

Relations. See Ex. A.3

       6.      On August 3, 2021, Plaintiff then issued a Notice of Deposition for Widener

University President Julie E. Wollman, Ph.D. See August 3, 2020 Notice of Deposition of Julie E.

Wollman, Ph.D., a true and correct copy of which is attached hereto as Exhibit “B”.

       7.      Plaintiff has not yet noticed depositions of any other individuals.

       8.      Rather, Plaintiff has selected the University President as the first deponent in

discovery.




2
  To date, the University has produced 44,231 documents.
3
 The Widener University Commonwealth Law School is not a named party to this action. As
such, the necessity for the deposition of the former Dean of the Law School will be addressed in
a separate motion if needed.
                                                 2
          Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 4 of 16




         9.    President Wollman, as chief executive officer of the University, is not a likely target

for factual discovery. As with any chief executive, the President of Widener University makes

policy decisions, but she is not the source of factual information on which those decisions are

based.    Instead, her decisions are informed, supported, guided, and assisted by University

administrators, including the President’s Leadership Team, the members of which meet regularly

and manage many different areas of University strategic initiatives and operations based upon each

individual’s area of expertise and responsibility.

         10.   President Wollman also works with multiple teams of advisers, who marshal facts

and maintain many front-line contacts.

         11.   As evidenced by Plaintiff’s list of University administrators and/or employees she

intends to depose, Plaintiff’s counsel clearly is aware of individuals other than the President who

are more likely to possess specific factual information or knowledge and expertise relevant to this

suit.

         12.   Even absent the global pandemic President Wollman’s deposition would be

burdensome and disruptive. The President’s normal responsibilities as the chief executive are very

weighty and her schedule is exceedingly demanding because she is responsible for daily making

informed decisions that may affect any or all facets of University operations.

         13.   Adding to President Wollman’s normal responsibilities, for the first time since the

March 2020 Covid-19 shut down, the University reopened its campuses on August 2, 2021 to all

staff, faculty, and employees, and later in the month it will reopen to students all academic and

residential facilities, in a period fraught with the new Delta variant and requirements for

vaccination and masking.




                                                 3
         Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 5 of 16




       14.     Plaintiff thus has noticed University President Wollman’s deposition during a time

when nearly all University resources and the full attention of President Wollman will be directed

to overseeing the smooth and safe reopening of its campuses, all while the COVID-19 pandemic

and Delta variant continue to rage across the nation and challenge reopening.

       15.     Counsel for Defendant has discussed with Plaintiff’s counsel these considerations

and stated that Defendant would not agree to make President Wollman because the deposition

would interfere unreasonably with President Wollman’s responsibilities, because she is not a fact

witness, and because there are other witnesses, including some of the administrators whom

Plaintiff already has indicated she intends to depose, who would be more likely sources of factual

information. (Defendant notes, however, that one of those listed by Plaintiff, Christian Johnson,

former Dean of the Widener University Commonwealth Law School, is not a likely source of any

factual information and the Law School of which he was the Dean, is not a party to this action).

       16.     Not only will President Wollman’s deposition be an unreasonable intrusion and

distraction that will interfere unnecessarily with the performance of her obligations, but the

deposition will not likely lead to any information that is relevant or reasonably likely to lead to

information relevant to Plaintiff’s breach of contract and related claims.

       17.     The central question of this suit—whether a contract for in-person instruction and

classes exists—is a legal question that cannot be answered by the University’s President.

       18.     Thus, the deposition of President Wollman would cause Defendant unnecessary

and unreasonable annoyance, harassment, and interference, would unduly burden the University

and force the University to incur additional expense and disruption, all while near identical tuition

refund cases across the nation and within this very Court are being dismissed.




                                                 4
         Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 6 of 16




       19.     Therefore, Defendant respectfully submits that the deposition of President

Wollman should be prohibited.

       20.     The proportionality standard set forth in Federal Rule of Civil Procedure

26(b)(2)(C) permit a court to limit discovery where it can be obtained from another source that is

more convenient, less burdensome, or less expensive.

       21.     Further, Federal Rule of Civil Procedure 26(c) provides that a party may seek a

protective order to protect a party from, inter alia, undue burden or expense, and that the Court

may, upon a showing of good cause, take action forbidding certain discovery and/or establishing

terms related to same.

       22.     In recognizing that depositions of high-level corporate officers severely burden

those officers and the entities they represent, this Court follows the apex doctrine.

       23.     The apex doctrine “is the application of the rebuttable presumption that the

deposition of a high-ranking corporate executive either violates Rule 26(b)(2)(C)’s proportionality

standard or, on a party’s motion for a protective order, constitutes ‘good cause’ for such an order

as an ‘annoyance’ or ‘undue burden’ within the meaning of Rule 26(c)(1). Should the deposing

party fail to overcome this presumption, the court must then limit or even prohibit the deposition.”

U.S. ex rel. Galmines v. Novartis Pharm. Corp., CV 06-3213, 2015 WL 4973626, at *2 (E.D. Pa.

Aug. 20, 2015) (citation and internal quotations omitted).

       24.     To determine whether the presumption is rebutted, courts utilize the following

factors: (1) whether the high-level officer “possess[es] personal or superior unique knowledge;”

and (2) “whether the information could be obtained from lower level employees or through less

burdensome means, such as interrogatories.” Reif v. CNA, 248 F.R.D. 448, 451 (E.D. Pa. 2008).




                                                  5
           Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 7 of 16




       25.     Plaintiff’s counsel has not demonstrated how President Wollman has any superior

or unique knowledge of any subject relevant to this suit.

       26.     And, as demonstrated by the very list of University employees and administrators

Plaintiff’s counsel provided, several other lower-level University employees exist who can be

deposed.

       27.     The University therefore requests this Court enter a protective order prohibiting

Plaintiff from deposing President Wollman, the chief executive officer of the University.

       28.     In the alternative, the University requests this Court enter a protective order

precluding the deposition of President Wollman unless and until Plaintiff can demonstrate that

such testimony is essential and not simply harassing and cumulative of the testimony of other

University administrators and employees.

       WHEREFORE, for all the foregoing reasons, as well as those set forth in the attached

Memorandum of Law, Defendant respectfully requests this Court issue a Protective Order

prohibiting the deposition of President Julie E. Wollman, Ph.D.



                                             Respectfully submitted:

                                             LAMB MCERLANE PC

Date: August 10, 2021                 By:    /s/ James C. Sargent, Jr.
                                             James C. Sargent, Esquire
                                             Rocco P. Imperatrice, III, Esquire
                                             Kathleen O’Connell Bell, Esquire
                                             3405 West Chester Pike
                                             Newtown Square, PA 19073
                                             Telephone: 610-353-0740
                                             Facsimile: 610-353-0745
                                             Counsel for Defendant
                                             Widener University, Inc.




                                                6
         Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 8 of 16




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


SARA BREZINSKI, individually and on           :       CIVIL ACTION NO.
behalf of all others similarly situated,      :       2:20-cv-04939
                        Plaintiff,            :
        v.                                    :
                                              :
WIDENER UNIVERSITY,                           :
               Defendant.                     :


         DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
       MOTION FOR PROTECTIVE ORDER PROHIBITING THE DEPOSITION
                 OF PRESIDENT JULIE E. WOLLMAN, PH.D.

       Defendant, Widener University (“University”), by and through its undersigned counsel,

hereby submits the following Memorandum of Law in support of Defendant’s Motion for

Protective Order Regarding the Deposition of President Julie E. Wollman, Ph.D.

I.     BACKGROUND

       Plaintiff filed her Complaint on October 6, 2020 alleging, inter alia, breach of contract,

and seeking tuition and fee refunds due to the University’s campus closure and pivot to remote

learning during the Spring 2020 Semester as a result of the COVID-19 pandemic and mandates

issued by federal, state, and local officials. The University filed a Motion to Dismiss Plaintiff’s

Complaint, which is pending before this Court.4 In accordance with this Court’s Amended

Scheduling Order dated August 3, 2021, the parties have engaged in paper discovery.5




4
  Plaintiff’s Complaint is one of several filed against institutions of higher education that seeks
tuition and fee refunds. To date, 29 of these actions have been dismissed in their entirety by courts
across the country, including Brooke Ryan, individually and on behalf of all others similarly
situated, v. Temple University, 5:20-cv-02164-JMG (Gallagher, J.) in the Eastern District of
Pennsylvania, and Claire Hickey, et al., on behalf of themselves and all others similarly situated,
v. University of Pittsburgh, 2:20-cv-690 (Stickman, IV, J.) in the Western District of Pennsylvania.
5
  To date the University has produced 44,231 documents.
                                                  7
         Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 9 of 16




        On July 29, 2021, presumably upon review of the University’s produced documents,

Plaintiff’s counsel provided the names of several University administrators and/or employees for

deposition. See July 29, 2021 email correspondence from Plaintiff’s counsel, a true and correct

copy of which is attached hereto as Exhibit “A”. Among the University administrators and

employees listed for deposition are: Christian Johnson, former Dean of the Widener University

Commonwealth Law School; Thomas Malloy, Associate Vice President Enrollment Management;

Joanne Keating, Associate Vice President Learning and Client Experiences; Kathryn Herschede,

Vice President for Strategic Initiatives and Chief of Staff; and Gregory Potter, Associate Vice

President for University Relations. See Ex. A.

        However, on August 3, 2021, Plaintiff inexplicably issued a Notice of Deposition for

President Julie E. Wollman, Ph.D. See August 3, 2020 Notice of Deposition of Julie E. Wollman,

Ph.D., a true and correct copy of which is attached hereto as Exhibit “B”. Despite identifying other

individuals to be deposed, Plaintiff has not noticed their depositions or the deposition of any other

individual. Instead, Plaintiff targeted the University president as the first individual to give

testimony in this suit.

II.     QUESTION PRESENTED

        Should the Court enter a Protective Order pursuant to Federal Rule of Civil Procedure 26

prohibiting Plaintiff from deposing President Julie E. Wollman, Ph.D.?

        Suggested Answer: Yes.

III.    LEGAL STANDARD

        Under the proportionality standards governing discovery, a court, “[o]n motion or on its

own, . . . must limit the frequency or extent of discovery otherwise allowed by these rules or by




                                                 8
        Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 10 of 16




local rule if it determines that: the discovery sought . . . can be obtained from some other source

that is more convenient, less burdensome, or less expensive . . . .” FED.R.C.P. 26(b)(2)(C).

        Further, a party may move the court, for good cause shown, for an order protecting the

party from annoyance, embarrassment, or undue burden or expense. FED.R.C.P. 26(c)(1). The

party may seek to limit the scope of the disclosure or discovery of certain matters. Id. A protective

order may: (i) forbid or specify terms for disclosure or discovery; (ii) prescribe an alternate method

of discovery; (iii) forbid inquiry into certain matters; (iv) direct the timing, means and scope of

discovery; or (v) require that a trade secret or other confidential commercial information not be

revealed or be revealed only in a specified way. Id.

        In the Third Circuit, “good cause” exists if “disclosure will work a clearly defined and

serious injury.” Glenmede Trust v. Thompson, 56 F.3d 476, 483 (3d. Cir. 1995) The Third Circuit

has identified “several factors, which are neither mandatory nor exhaustive, that may be considered

in evaluating whether ‘good cause’ exists”:

        1. Whether disclosure will violate any privacy interests;

        2. Whether the information is being sought for a legitimate purpose or for an
           improper purpose;

        3. Whether disclosure of the information will cause a party embarrassment;

        4. Whether confidentiality is being sought over information important to public
           health and safety;

        5. Whether the sharing of information among litigants will promote fairness and
           efficiency;

        6. Whether a party benefitting from the order of confidentiality is a public entity
           or official; and

        7. Whether the case involves issues important to the public.

Id. (citation omitted).



                                                  9
         Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 11 of 16




IV.      LEGAL ARGUMENT

         The deposition of President Wollman, sought prior to any other deposition testimony, and

with full knowledge of other University administrators and/or employees who could testify to the

same facts, is not sought for a proper purpose. Instead, the subject deposition would only annoy,

harass, and unduly burden the University by interfering with President Wollman’s performance of

her important duties as chief executive, at a critical time for the University. President Wollman’s

deposition therefore violates the apex doctrine, and good cause exists for issuance of a protective

order.

         “Courts have significant discretion when resolving discovery disputes.” Reif v. CNA, 248

F.R.D. 448, 451 (E.D. Pa. 2008). Where the deposition of a high-ranking corporate officer is

challenged, courts exercise such discretion by relying on the “apex doctrine.” “The doctrine

recognizes that depositions of high-level officers severely burdens those officers and the entities

they represent, and that adversaries might use this severe burden to their unfair advantage.” U.S.

ex rel. Galmines v. Novartis Pharm. Corp., CV 06-3213, 2015 WL 4973626, at *1 (E.D. Pa. Aug.

20, 2015). The doctrine therefore applies “the rebuttable presumption that the deposition of a high-

ranking corporate executive either violates Rule 26(b)(2)(C)’s proportionality standard or, on a

party’s motion for a protective order, constitutes ‘good cause’ for such an order as an ‘annoyance’

or ‘undue burden’ within the meaning of Rule 26(c)(1). Should the deposing party fail to overcome

this presumption, the court must then limit or even prohibit the deposition.” Id. at *2. To determine

whether the presumption is rebutted, courts utilize the following factors: (1) whether the high-level

officer “possess[es] personal or superior unique knowledge”; and (2) “whether the information



                                                 10
        Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 12 of 16




could be obtained from lower level employees or through less burdensome means, such as

interrogatories.” Reif v. CNA, 248 F.R.D. 448, 451 (E.D. Pa. 2008).

       Plaintiff’s counsel has not demonstrated in any way whatsoever how President Wollman

has any superior or unique knowledge of any subject relevant to this suit. The University has

produced 44,231 documents, and Plaintiff’s counsel is unable to rely on any to demonstrate

superior or unique knowledge by the President concerning subjects that are relevant to this suit.

Where no “special or personal unique knowledge” is shown, a deposition of an apex officer will

be barred. Id. at 454 (prohibiting the deposition of a CEO, especially before the plaintiffs could

“demonstrate the insufficiency of interrogatories or the depositions of the lower level employees

before obtaining a deposition of [the] . . . CEO”).

       The thousands of documents produced by the University instead demonstrate that President

Wollman is supported, guided, and assisted by several other University administrators, including

the President’s Leadership Team, the members of which meet regularly and manage many

different areas of University strategic initiatives and operations based upon each individual’s area

of expertise and responsibility. President Wollman also works with multiple teams of advisers,

who marshal facts and maintain many front-line contacts. As evidenced by the list of University

administrators and/or employees Plaintiff has indicated she intends to depose (see Ex. “A”),

Plaintiff’s counsel is clearly aware of other individuals who may possess facts relevant to this suit

and are therefore suitable for deposition. This, alone, warrants prohibiting President Wollman’s

deposition.6



6
 See, e.g., U.S. ex rel. Galmines v. Novartis Pharm. Corp., CV 06-3213, 2015 WL 4973626, at *2
(E.D. Pa. Aug. 20, 2015) (prohibiting an apex officer deposition where the officer asserted that
“more convenient, less burdensome, or less expensive alternatives” existed for obtaining the
sought discovery); Roman v. Cumberland Ins. Group, CIV. A. 07-CV-1201, 2007 WL 4893479,
at *1 (E.D. Pa. Oct. 26, 2007) (prohibiting an apex officer deposition and noting, “defendants could
                                                 11
        Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 13 of 16




       Lastly, the University reopened its campuses on August 2, 2021 to all staff, faculty, and

employees for the first time since March 2020. The University’s campuses are also fully reopening

to students later in August 2021, including the opening of all academic and residential facilities

for the first time since March 2020. Plaintiff noticed the deposition during a time when nearly all

University resources and the full attention of President Wollman will be directed to overseeing the

smooth and safe reopening of its campuses, all while the COVID-19 pandemic and Delta variant

continue to rage across the nation and challenge reopening. President Wollman’s deposition will

be an unreasonable intrusion and distraction that will unnecessarily interfere with the performance

of her obligations.

V.     CONCLUSION

       For all the foregoing reasons, as well as those set forth in the attached Motion for Protective

Order, the University respectfully requests this Court enter a protective order prohibiting Plaintiff

from deposing President Julie E. Wollman, Ph.D. In the alternative, the University requests this

Court enter a protective order prohibiting the deposition of President Wollman unless and until

Plaintiff can demonstrate that such testimony is essential and not simply harassing and cumulative

of the testimony of other University administrators and employees.




produce additional individuals with knowledge of plaintiff’s claim, such as a corporate designee
under Federal Rule of Civil Procedure 30(b)(6)); Koken v. Lexington Ins. Co., CIV. A. 04-2539,
2005 WL 6051364, at *1 (E.D. Pa. July 18, 2005) (citing cases and prohibiting an apex officer
deposition, noting, “It also appears that plaintiff can obtain the requisite information through the
process of deposing lower-ranking officials, such as defendant’s personnel who handled plaintiff’s
claim on a day-to-day basis”).
                                                 12
       Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 14 of 16




                                   Respectfully submitted:

                                   LAMB MCERLANE PC


Date: August 10, 2021              BY: /s/ James C. Sargent, Jr.
                                   James C. Sargent, Esquire
                                   Rocco P. Imperatrice, III, Esquire
                                   Kathleen O’Connell Bell, Esquire
                                   3405 West Chester Pike
                                   Newtown Square, PA 19073
                                   Telephone: 610-353-0740
                                   Counsel for Defendant
                                   Widener University, Inc.




                                     13
        Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 15 of 16




                               CERTIFICATE OF SERVICE

       I hereby certify that I am this day serving the foregoing Motion for Protective Order

Prohibiting the Deposition of President Julie E. Wollman, Ph.D. via electronic and First-Class

U.S. Mail, addressed as follows:

                               Joseph N. Kravec, Jr., Esquire
                            Feinstein Doyle Payne & Kravec, LLC
                                      429 Fourth Avenue
                              Law & Finance Bldg., Suite 1300
                                    Pittsburgh, PA 15219
                                    jkravec@fdpklaw.com

                                   Joseph I. Marchese, Esquire
                                      Alec M. Leslie, Esquire
                                       Bursor & Fisher, P.A.
                                        888 Seventh Avenue
                                       New York, NY 10019
                                      jmarchese@bursor.com

                                      Counsel for Plaintiff



                                             LAMB MCERLANE PC


Date: August 10, 2021                        BY: /s/ James C. Sargent, Jr.
                                             James C. Sargent, Esquire
                                             Rocco P. Imperatrice, III, Esquire
                                             Kathleen O’Connell Bell, Esquire
                                             3405 West Chester Pike
                                             Newtown Square, PA 19073
                                             Telephone: 610-353-0740
                                             Facsimile: 610-353-0745
                                             Counsel for Defendant
                                             Widener University, Inc.




                                               14
        Case 2:20-cv-04939-JMY Document 34 Filed 08/10/21 Page 16 of 16




                              CERTIFICATE OF GOOD FAITH

       The undersigned counsel for movant hereby certifies and attests that he, in good faith,

conferred with counsel for Plaintiff in an effort to resolve the dispute without court action.

                                              LAMB MCERLANE PC


Date: August 10, 2021                  BY:    /s/ James C. Sargent, Jr.
                                              James C. Sargent, Esquire
                                              Rocco P. Imperatrice, III, Esquire
                                              Kathleen O’Connell Bell, Esquire
                                              3405 West Chester Pike
                                              Newtown Square, PA 19073
                                              Telephone: 610-353-0740
                                              Facsimile: 610-353-0745
                                              Counsel for Defendant
                                              Widener University, Inc.




                                                 15
